Citation Nr: 0634143	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  02-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder with depressive features.

2.  Entitlement to an initial compensable evaluation for a 
chip fracture of the navicular bone of the left ankle.

3.  Entitlement to a compensable evaluation for a ganglion 
cyst of the right wrist.

4.  Entitlement to a compensable evaluation for a benign 
fibroma of the left side of the neck.

5.  Entitlement to a compensable evaluation for a sebaceous 
cyst of the left ear canal.

6.  Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from November 1988 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The appeal was previously before the Board in October 2003 
and additional development of the medical record was ordered.  
The RO completed all requested development and properly 
returned the appeal to the Board for further appellate 
consideration in June 2006.

In April 2006, the veteran submitted additional evidence to 
the RO.  Unfortunately, the evidence was not associated with 
the claims folder until June 2006 and simply forwarded to the 
Board without either the RO or the Appeals Management Center 
(AMC) having reviewed the evidence.  In October 2006, the 
veteran requested that his claims be returned to the RO so 
that the new evidence could be reviewed in the first instance 
by the agency of original jurisdiction (AOJ).  As such, this 
matter is remanded to ensure that the veteran's claims are 
given all appropriate consideration.

The Board notes that the veteran submitted correspondence in 
May 2004 discussing his having high blood pressure during 
service.  This appears to be a new claim that is not before 
the Board for adjudication.  Accordingly, it is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:

Consider all evidence obtained since the 
last Supplemental Statement of the Case 
was issued in March 2006.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished another Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
allow the AOJ to review all additional development.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



